DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 6,317,972), in view of Kuinose et al. (US 5,249,349).
Regarding claim 1, Asai discloses a component mounting device (10) comprising: a mounting head (40) configured to mount a component (one of 22) at a mounting position on a substrate (20) (fig. 1; col. 12, lines 25-29 and 46-52); an imaging unit comprising a camera (194) configured to image the region around the mounting position from a plurality of directions; and a processor (34) configured to determine a mounting state of an other component (any other one of 22, mounted prior to the selected one of 22 from above) mounted in the region around the mounting position in advance (fig. 1; col. 12, lines 29-37; col. 18, lines 52-55; cols. 19-20, lines 61-67 and 1-32; col. 27, lines 25-40), by comparing a height of the other component mounted in the region around the mounting position before mounting based on an imaging result of the camera with a height of the other component mounted in the region around the mounting position after mounting based upon an imaging result of the camera in a determination region image includes each EC 20 mounted on the PCB 20, and its vicinity” (emphasis added).  Asai, however, does not explicitly disclose that the imaging unit comprises a plurality of cameras, or that the imaging result is from a plurality of cameras.
Kuinose teaches that it is well known to provide a related component mounting device, including a mounting head (11), and an imaging unit comprising a plurality (two to four) of cameras (12, 12a) configured to image a region around a mounting position, wherein the plurality of cameras providing the desired imaging result (figs. 1-4, 10A and 16-17; col. 6, lines 4-25; col. 10, lines 4-26).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Asai to incorporate the plurality of cameras from Kuinose.  Though Asai does not discuss the use of more than one camera for component height recognition, it is evident in Kuinose that such a consideration was routine and provided obvious and predictable benefits.  Kuinose discloses the intent of imaging components and analyzing their height information based upon the image results, in the same manner as the 
Regarding claim 3, the modified Asai teaches the method of claim 1 as detailed above, and Asai further discloses wherein the processor is configured to acquire the height of the region around the mounting position or the image of the region around the mounting position based on an imaging result obtained by the camera (col. 18, lines 3-8 and 22-42; col. 27, lines 25-40).  Kuinose teaches that such information can be taken from a plurality of cameras (figs. 1-4, 10A and 16-17; col. 6, lines 4-25; col. 10, lines 4-26).  Please refer to claim 1 regarding rationale for combination of references.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kuinose as applied to claim 1, above, and further in view of Duquette et al. (US 2003/0110610 A1).
Regarding claims 7 and 8, the modified Asai teaches all of the elements of the current invention as detailed above with respect to claim 1.  Asai further discloses that the processor is configured to determine whether or not there is an other component mounted in advance around the mounting position based on the height and the change in height of the region around the mounting position, after the other component is mounted (col. 18, lines 3-8 and 22-42; col. 27, 
Duquette teaches that it is well known that the controller would be configured to determine whether or not there is a blow-off (missing component) of the other component (pars. 0005 and 0039).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Asai to incorporate the blow-off, i.e. missing component, detection of Duquette.  Though Asai does not disclose the feature of determining whether there has been a component blow-off or other error in mounting, this would have been an obvious consideration at the time of filing.  Duquette demonstrates that it was common to use the same controller with imaging device structures to determine if there are a number of known manufacturing errors.  One of ordinary skill would have known that a controller programmed to determine the nature of an error would be predictably more useful than a controller which can only determine that there is an error, without providing further data.  The advantages would have been obvious and would have included decreasing manufacturing down time, errors and overall costs.

Response to Arguments
Applicant's arguments filed 06/18/21 have been fully considered but they are not persuasive. Initially, (pg. 5) Applicant has reprinted portions of claim 1, and has recharacterized the prior art to Asai.  Respectfully, though informative, this language does not present an argument on the merits and is not compelling.  The only argument on the merits with respect to Asai is that purportedly “the image processing area has only a part of other electric component .  
Applicant has also recharacterized the applied prior art to Kuinose and Duquette (pg. 6), but has not provided any arguments regarding those prior art references.
Accordingly, and based upon the prior art rejection applied above, all of the limitations of the claim that are positively recited are held to have been anticipated or taught, and all arguments on the merits have been answered.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In order to avoid an overly long Office Action with duplicative rejections, these references have not been applied, but it appears that they would be applicable in 103 rejection of at least claim 1.  Specifically, Duquette et al. (US 2007/0116351 A1, distinct from the above cited Duquette) in view of Maruyama et al. (5,200,799) are held to be particularly applicable.  Duquette discloses a pick and place machine with mounting head, an imaging unit with two cameras (stereovision) used in conjunction with a control which determines mounting state and .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729